McKEOWN, Circuit Judge,
with whom Judges GOULD, TALLMAN, CALLAHAN, BEA, IKUTA, and N.R. SMITH join, dissenting from the order denying rehearing en banc:
With the stroke of a pen, our circuit returns to a discredited era of specific personal jurisdiction, where foreseeability reigns supreme and purposeful direction is irrelevant. That approach was, of course, rejected in Burger King Corp. v. Rudzewicz; the Supreme Court was unequivocal that “foreseeability is not a sufficient benchmark for exercising personal jurisdiction.” 471 U.S. 462, 474, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985). Instead, the Due Process Clause requires that before a distant state exercises specific jurisdiction over a defendant, the defendant must purposefully direct activities at forum residents resulting in injuries arising out of or relating to those activities. Under the majority’s construct, mere knowledge of the potential out-of-state plaintiffs residence, along with a wrongful act, confers specific personal jurisdiction. This virtually limitless expansion of personal jurisdiction runs afoul of both due process guarantees and Supreme Court precedent.
A bare recitation of the facts reveals just how tenuous the forum (Nevada) connection is — individuals traveling to Nevada with California drivers’ licenses had their Puerto Rico gambling winnings seized while in transit in Georgia. Drug Enforcement Administration agent Anthony Walden confiscated $97,000 in gambling winnings from Gina Fiore and Keith Gipson at the Atlanta airport. Walden told them that the money would be returned if they could demonstrate it was legitimately obtained. Upon arriving in Nevada, Fiore and Gipson provided Walden with evidence that the money constituted legitimate gambling winnings. The Assistant United States Attorney ultimately agreed, and the money was returned seven months after it was seized. Fiore v. Walden, 657 F.3d 838, 843-44 (9th Cir.2011).
In their complaint, Fiore and Gipson claim that Walden provided a false probable cause affidavit to the Assistant United States Attorney to support forfeiture proceedings. Id. They do not allege that Walden knew of their Nevada residence at the time of the seizure, a difficult claim to make since they presented California drivers’ licenses. A close reading of the complaint shows they do not allege Walden knew of their Nevada residence even after the seizure. Because the allegations actually in the complaint are hardly sufficient to show express aiming, the panel opinion refers to “strong” indications that Walden came to know of Fiore and Gipson’s Nevada residence after the initial taking, but before he prepared the allegedly misleading affidavit. Id. at 850. But even in then-brief on rehearing, Fiore and Gipson equivocate, saying that “all indications” showed they “were not Georgia residents, and likely residents of Nevada or California” (emphases added).
A divided panel of our court held that Walden’s preparation of the affidavit for the Assistant United States Attorney, with knowledge of Fiore and Gipson’s residence, was sufficient purposeful direction at Nevada to sustain specific personal jurisdiction over Walden. Id. at 860. Dissenting, Judge Ikuta correctly recognized that purposeful direction requires more than simply alleging that “the defendant knew[plaintiffs] home state and subsequently engaged in some wrongful act.” Id. at 864 (Ikuta, J., dissenting).
The purposeful direction requirement “ensures that a defendant mil not be haled *569into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts.” Burger King, 471 U.S. at 475, 105 S.Ct. 2174 (internal quotation marks omitted). Therefore, “ ‘single or occasional acts’ related to the forum may not be sufficient to establish jurisdiction if ‘their nature and quality and the circumstances of their commission’ create only an ‘attenuated’ affiliation with the forum.” Id. n. 18 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 318, 66 S.Ct. 154, 90 L.Ed. 95 (1945); World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 299, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980)).
Disregarding these constitutional limitations, the panel majority seizes upon a single act — Walden’s affidavit, which ironically is not part of the district court or appellate record. For Nevada to constitutionally exercise jurisdiction over Walden based on the affidavit, he would need to be a “primary participant] in an alleged wrongdoing intentionally directed at a [Nevada] resident.” Calder v. Jones, 465 U.S. 783, 790, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984). According to the complaint, Walden submitted a probable cause affidavit to a United States Attorney in Georgia regarding Puerto Rico gambling winnings seized in Atlanta. The affidavit was ostensibly aimed at continued retention of confiscated funds that Fiore and Gipson simply requested be returned to Nevada. Nevada was neither a “focal point” nor relevant to the affidavit. Id. at 789, 104 S.Ct. 1482. Since Fiore and Gipson’s state of residence was both irrelevant and unknown during the initial taking, later knowledge of the potential forum state did not somehow alter the express aim of Walden’s affidavit; the affidavit remained related to retention of funds seized in Georgia. Fiore and Gipson’s state of residence remained irrelevant.
Asserting personal jurisdiction over Walden broadens the specific jurisdiction test from one requiring targeted “express aiming” to one where any attenuated foreign act with foresee able effects upon a forum resident confers specific jurisdiction. To reach this result under controlling case law, the panel majority sidesteps Walden’s contacts with Nevada, concluding instead that “Walden expressly aimed his actions at people and property he knew from the outset were not local.” Fiore, 657 F.3d at 850. The leap from knowing someone is “not local” to expressly aiming at Nevada is hard to divine.
This approach turns jurisdictional principles inside out. Under the touchstone “minimum contacts” requirement, even though “it has been argued that foreseeability of causing injury in another State should be sufficient to establish such contacts ... the Court has consistently held that this kind of foreseeability is not a sufficient benchmark for exercising personal jurisdiction.” Burger King, 471 U.S. at 474, 105 S.Ct. 2174 (internal quotation marks omitted); Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1087 (9th Cir.2000) (rejecting “the broad proposition that a foreign act with foreseeable effects in the forum state always gives rise to specific jurisdiction.”).
Notably missing in the majority’s expansive new standard is a limiting principle. Only a wholesale expansion of the personal jurisdiction doctrine to mimic pre-Palsgraf tort standards would allow Nevada jurisdiction over Walden. See Palsgraf v. Long Island R.R. Co., 248 N.Y. 339, 162 N.E. 99 (1928) (limiting foreseeability doctrine in tort). Walden could not have known or even reasonably foreseen that airing his views to a Georgia prosecutor regarding proceeds seized in Atlanta from a transient airport passenger were somehow expressly aimed at the voyager’s home state. Yet, *570what is not even foreseeable in modern-day tort is now “purposeful direction” in our circuit.
Reasonableness is the foundation of personal jurisdiction. Burger King, 471 U.S. at 477-78, 105 S.Ct. 2174. For a defendant to “reasonably anticipate” out-of-state litigation, it is “essential in each case that there be some act by which the defendant purposefully avails [himjself of the privilege of conducting activities within the forum State, thus invoking the benefits and protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253, 78 S.Ct. 1228, 2 L.Ed.2d 1283 (1958) (citing Int’l Shoe, 326 U.S. at 319, 66 S.Ct. 154). If due process limitations on personal jurisdiction are to retain any guiding force, purposeful direction may not be collapsed into a diluted version of foreseeability. Because nothing is reasonable about returning to the unhinged, freeform foreseeability standard rejected by Burger King and Calder, I respectfully dissent from the order denying rehearing en banc.
OPINION
BERZON, Circuit Judge:
Federal law enforcement officers seized funds from passengers who were temporarily in the Atlanta airport changing planes. The travelers, Gina Fiore and Keith Gipson, explained that the funds were legal gambling proceeds, not evidence of drug transactions. Their story turned out to be true. Fiore and Gipson claim the seizure and later efforts to institute forfeiture proceedings were unconstitutional. They sued in Las Vegas, where they were heading, lived at least part time, and suffered the inconvenience of arriving with absolutely no money, as well as other financial injuries. The district court dismissed this Bivens1 action against the federal officers for lack of personal jurisdiction. We reverse and remand.
I. FACTUAL AND PROCEDURAL BACKGROUND
In July and August of 2006, Fiore and Gipson, professional gamblers, traveled from Las Vegas, Nevada, where both maintained residences, to casinos in Atlantic City, New Jersey, and San Juan, Puerto Rico, before returning to Las Vegas.2 On their return trip on August 8, 2006, they left from San Juan, boarded a connecting flight in Atlanta, Georgia, and then flew to Las Vegas, their final destination.
In San Juan, an agricultural x-ray inspection and other additional screening showed no contraband in Fiore’s or Gipson’s luggage. At a Transportation Security Administration (TSA) checkpoint, Fiore and Gipson were subjected to heightened security procedures because they were traveling on one-way tickets. They were screened for minute traces of illegal drugs; none was found. Search of their carry-on bags revealed approximately $48,000 in Gipson’s carry-on bag and $34,000 in Fiore’s carry-on bag, all carried openly. Gipson also had approximately $15,000 on his person. These funds, totaling approximately $97,000 in United States currency, included approximately $30,000 in seed money for gambling — their “travel*571ing bank” — brought with them from Las Vegas.3
After this cash was discovered, San Juan Drug Enforcement Administration (DEA) Agent Michael Cuento and two other agents arrived and questioned Fiore. Gipson was not questioned directly, but stood by and participated in the conversation. Fiore explained that she and Gipson had been staying and gambling at the El San Juan Casino property. When asked for identification, Fiore and Gipson showed their California drivers’ licenses and stated that they had California residences, as well as residences in Las Vegas.4 They further informed the DEA agents “that Las Vegas was the final destination of most if not all of the funds in their possession” and that they were returning to their Las Vegas residences. Agent Cuento escorted Gipson and Fiore to their plane and told them that they might be questioned further in Las Vegas. The two therefore called their attorneys in Las Vegas and arranged to meet them at the airport.
When they arrived at the Atlanta Harts-field-Jackson International Airport for their connecting flight to Las Vegas, neither Gipson nor Fiore left the transit area near the departure gates. At their gate, DEA Agent Anthony Walden and another DEA agent approached Fiore and began questioning her. Fiore said again that she was not carrying contraband, weapons, or drugs. She explained that she and Gipson were professional advantage gamblers5 and that the money in their possession was their gambling bank and winnings. In addition, Fiore showed Walden her trip record,6 which dated back to July 10, 2006, and listed casinos and gaming results. Gipson, sequestered from Fiore for questioning, explained that the documents evidencing that his trip was for gambling were in his checked bag.
After about ten minutes of questioning, another DEA agent arrived in the boarding area with a drug-detecting dog. The dog did not react to Fiore’s carry-on bag but pawed Gipson’s bag once. The agents informed Fiore and Gipson that the dog’s reaction sufficiently signaled contraband to indicate that their money was involved in drug transactions and then seized all the funds that Fiore and Gipson had in their possession. Although Fiore and Gipson asked to be allowed at least taxi fare for their arrival in Las Vegas, the agents denied the request. Walden told Fiore and Gipson that if they later produced receipts showing the legitimacy of the funds, their money would be returned. With this understanding, Fiore and Gipson boarded their flight to Las Vegas. When they arrived in Las Vegas, Fiore and Gipson learned that their checked luggage also had been searched in Atlanta.
On August 30, 2006, and September 15, 2006, Fiore and Gipson sent Walden, from Las Vegas, various documents showing the legitimacy of their funds, including federal tax returns demonstrating that they were professional gamblers; the itinerary, hotel records, and receipts from their trip, which *572showed the legitimacy of their seized money; and a win record on El San Juan Casino letterhead stationery stating that Gipson left the hotel with over $30,000 in winnings immediately before leaving for Las Vegas via Atlanta. Fiore and Gipson asked that their money be returned to them as Walden had promised.
The funds, however, were not returned to Fiore and Gipson. Instead, the matter was forwarded to DEA headquarters in Virginia for additional investigation.7 According to the complaint, the DEA’s background searches on Fiore and Gipson showed them to be “squeaky clean.” Nonetheless, according to the complaint, Walden and another DEA agent provided a false probable cause affidavit to the United States Attorney in the Northern District of Georgia, to assist in bringing a forfeiture action. Specifically, Fiore and Gipson allege in the complaint that this probable cause affidavit falsely stated that Gipson had been uncooperative and had refused to respond to questions; that Fiore and Gipson had given inconsistent answers during questioning; and that there was sufficient evidence for probable cause to forfeit the funds as drug proceeds. Also, according to the complaint, Walden left out exculpatory evidence he knew about when he submitted the affidavit: that Fiore and Gipson had no history of unlawful drug use or trade; that they had documentation showing them to be advantage gamblers; that their bags had passed through an agricultural x-ray and other inspections used for contraband detection without incident; that Fiore and Gipson had provided actual receipts for most of the funds that they carried; and that the $30,000 Gipson was carrying could be traced directly to a legal source, his winnings at El San Juan Casino.
The case was referred to Assistant United States Attorney (AUSA) Dahil Goss. After determining that Walden had in fact omitted information, with the result that the probable cause affidavit he provided was misleading, Goss concluded that there was no probable cause for the forfeiture of the funds. Goss contacted Fiore and Gipson and offered to return their funds in exchange for a release, presumably of any possible legal claims, but they refused to execute one. Nonetheless, Goss directed the DEA to return Fiore and Gipson’s money. The $97,000 was returned to them in Las Vegas on March 1, 2007, nearly seven months after the seizure at the Atlanta airport and six months after Fiore and Gipson had provided Walden with the requested documentation showing the legal source of their funds.
Fiore and Gipson brought a Bivens action in the District of Nevada against Walden and three other, unnamed DEA agents or attorneys8 in their individual capacities, alleging that Walden and the other agents had violated their Fourth Amendment rights by: (1) seizing their money without probable cause; (2) continuing to hold the funds for nearly six months after receiving information conclusively demonstrating the legal source of the cash; (3) knowingly compiling a false and misleading probable case affidavit to support a forfeiture action; and (4) referring the matter to the United States Attorney for prosecution on the basis of deficient and/or falsified information, while *573willfully withholding known exculpatory information.
Walden moved to dismiss for lack of personal jurisdiction, under Fed.R.Civ.P. 12(b)(2), and for improper venue, under Fed.R.Civ.P. 12(b)(3). The district court determined that Walden’s search of Fiore’s and Gipson’s bags and initial seizure of their funds occurred in, and was expressly aimed at, Georgia. Therefore, the district court concluded, there was not personal jurisdiction over Walden in Nevada.9 The district court did not separately consider whether Walden’s actions regarding the allegedly false probable cause affidavit justified personal jurisdiction.
On appeal, Fiore and Gipson challenge dismissal of their case for lack of personal jurisdiction over Walden, the only defendant-appellee. They also argue that Nevada is the appropriate venue. We review de novo a district court’s rulings on personal jurisdiction and improper venue. Brayton Purcell, 606 F.3d at 1127.
II. DISCUSSION
A. Personal Jurisdiction
“ ‘When subject matter jurisdiction is premised on a federal question, a court may exercise specific jurisdiction over a defendant if a rule or statute authorizes it to do so and the exercise of jurisdiction comports with the constitutional requirement of due process.’ ” Myers v. Bennett Law Offices, 238 F.3d 1068, 1072 (9th Cir. 2001) (quoting AT & T Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586, 589 (9th Cir.1996)). Where, as here, there is no applicable federal statute governing personal jurisdiction, we look to the law of the state in which the district court sits. See Fed.R.Civ.P. 4(k)(1)(A).
Nevada’s long-arm statute permits personal jurisdiction over a defendant unless the exercise of jurisdiction would violate due process. Myers, 238 F.3d at 1072; Trump v. Eighth Judicial Dish Court, 109 Nev. 687, 857 P.2d 740, 747 (1993); Nev. Rev.Stat. 14.065(1). Our analysis therefore focuses exclusively on due process considerations. The due process analysis, in turn, centers on whether Walden has “certain minimum contacts” with Nevada, such that the exercise of jurisdiction “does not offend ‘traditional notions of fair play and substantial justice.’ ” Int’l Shoe Co. v. Wash., 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463, 61 S.Ct. 339, 85 L.Ed. 278 (1940)).
Our court uses a three-part test (the Schwarzenegger test) for determining specific personal jurisdiction — that is, personal jurisdiction premised on the particular circumstances underlying the lawsuit sought to be litigated:10
(1) The non-resident defendant must purposefully direct his activities or consummate some transaction with the forum or resident thereof; or perform some act by which he purposefully avails himself of the privilege of conducting activities in the forum, thereby invoking the benefits and protections of its laws;
(2) the claim must be one which arises out of or relates to the defendant’s forum-related activities; and
*574(3) the exercise of jurisdiction must comport with fair play and substantial justice, i.e. it must be reasonable.
Schwarzenegger, 374 F.3d at 802 (citation and internal quotation marks omitted) (emphases added).
B. Operative Facts
In response to Fiore and Gipson’s first amended complaint, Walden moved to dismiss for lack of personal jurisdiction and improper venue. His motion included a declaration stating that he was a police officer for the City of Covington, Georgia, and was deputized as a federal narcotics investigator assigned to the DEA Task Force Group 1 at the Atlanta airport. The purpose of the task force was to interdict illegal drugs, seize the drugs and any proceeds found, and prosecute individuals transporting illegal drugs or drug proceeds. Walden also stated that (1) he is a Georgia resident who had never resided, owned property, conducted business, or even been in Nevada; (2) he intercepted Fiore and Gipson at the Atlanta airport after he was informed by San Juan law enforcement officers that Fiore and Gipson had boarded a plane to Atlanta en route to their final destination, Las Vegas, Nevada; (3) when he asked plaintiffs for identification, they presented drivers’ licenses that “were not issued by the State of Nevada”; (4) after the seizure, Walden and the other DEA agents “immediately transferred the seized cash to a secure location” for storage; (5) “[w]ithin approximately one hour of the seizure, [Walden] was no longer in possession of the seized cash”; and (6) Walden “did not possess the authority to return the cash to [Fiore and Gipson] once it was seized.”11 Walden stated that he seized the funds because of concern that Fiore and Gipson had approximately $97,000 in their possession and lacked sufficient documentation to substantiate the legitimacy of the funds. He further declared that he did not contact Fiore and Gipson’s attorney or anyone else in Nevada to verify their explanations about the sources of the funds.
The district court did not conduct an evidentiary hearing regarding personal jurisdiction.12 Consequently, “the plaintiff need only make ‘a prima facie showing of jurisdictional facts to withstand the motion to dismiss.’ ”13 Brayton Purcell, 606 F.3d at 1127 (quoting Pebble Beach, 453 F.3d at 1154). “ ‘[U]neontroverted allegations in plaintiffs complaint must be taken as true,’ ” id. (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir.2002)) (alteration omitted), and, in deciding whether a prima facie showing has been made, “the court resolves all disputed facts in favor of the plaintiff.” Pebble Beach, 453 F.3d at 1154. Nonetheless, “mere ‘bare bones’ assertions of minimum contacts with the forum or legal conclusions unsupported by specific factual allegations will not satisfy a plaintiffs plead*575ing burden.” Swartz v. KPMG LLP, 476 F.3d 756, 766 (9th Cir.2007).
In determining whether there is personal jurisdiction, we have drawn inferences from the facts alleged in the complaint, but have not expressly addressed the standard for doing so.14 Other circuits have been more explicit than we have about the authority to draw reasonable inferences in favor of the plaintiff in determining whether the plaintiff has made a prima facie showing of personal jurisdiction over the defendant.15 At the same time, the federal courts of appeal do not draw unreasonable or far-fetched inferences in favor of the plaintiff.16
We agree with these various circuits regarding the standard for drawing inferences from the complaint when addressing personal jurisdiction questions: We will draw reasonable inferences from the complaint in favor of the plaintiff where personal jurisdiction is at stake, and will assume credibility. This approach is in line with the pleading standard set forth by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). See id. at 1949 (“A claim has facial plausibility when the pleaded factual content allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged”).
*576Here, the key facts in the complaint include Fiore and Gipson’s statements that they are Nevada residents; that at the time the funds were seized, they both maintained residences in Las Vegas to which they were returning; and that Walden knew, at least by the time he wrote the probable cause affidavit, that the funds they had on their persons and in their carry on luggage while changing planes in Atlanta were legitimate proceeds of their gambling trade.
C. Application of the Schwarzenegger Test
Throughout the ensuing discussion, we concentrate on the false affidavit/forfeiture proceeding aspect of this case, because, as we explain below, we ultimately remand with respect to the initial search and seizure claim, for consideration of the application of the doctrine of pendent personal jurisdiction. See Action Embroidery Corp. v. Atlantic Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir.2004); pp. 586-87, infra.
1. Purposeful Direction
The first part of the Schwarzenegger test is subdivided into purposeful direction, which most often applies in tort cases, and purposeful availment, which most often applies in contract cases. 374 F.3d at 802; see Pebble Beach, 453 F.3d at 1155. Fiore and Gipson have alleged a tort action,17 which calls for purposeful direction analysis.
We analyze purposeful direction under the three-part test derived from Calder v. Jones, 465 U.S. 783, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984), commonly referred to as the Calder-effects test. See Brayton Purcell, 606 F.3d at 1128; see also Calder, 465 U.S. at 788-91, 104 S.Ct. 1482; Schwarzenegger, 374 F.3d at 803. Under the Calder-effect test, “ ‘the defendant allegedly must have[ (a) ] committed an intentional act, [ (b) ] expressly aimed at the forum state, [ (c) ] causing harm that the defendant knows is likely to be suffered in the forum state.’ ” Brayton Purcell, 606 F.3d at 1128 (quoting Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1206 (9th Cir. 2006) (en banc)).
“[D]ue process permits the exercise of personal jurisdiction over a defendant who ‘purposefully directs’ his activities at residents of a forum, even in the ‘absence of physical contacts’ with the forum.” Schwarzenegger, 374 F.3d at 803 *577(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985) (alteration omitted)). Intentional torts, in particular, can support personal jurisdiction over a nonresident defendant who has no other forum contacts. Calder, 465 U.S. at 790, 104 S.Ct. 1482; see also McIntyre Machinery, Ltd. v. Nicastro, 564 U.S.-, 131 S.Ct. 2780, 2785-87, 180 L.Ed.2d 765 (2011) (plurality opinion).
a. Intentional Act
The “intentional act” prong of the Calder-effects test is satisfied in this case, as the district court recognized. “We construe ‘intent’ in the context of the ‘intentional act’ test as referring to an intent to perform an actual, physical act in the real world, rather than an intent to accomplish a result or consequence of that act.” Schwarzenegger, 374 F.3d at 806. Submitting a false and misleading probable cause affidavit and referring the case for forfeiture proceedings in the absence of probable cause were intentional acts. See, e.g., Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1088 (9th Cir.2000) (sending a letter was an intentional act).
b. Express Aiming
The “express aiming” prong of the Calder-effects test presents a more difficult question. The district court reasoned that “Walden’s intentional act — the search of Plaintiffs’ luggage and seizure of their currency — was expressly aimed at Georgia, not Nevada,” because Walden’s questioning of Fiore and Gipson, his search of their luggage and his seizure of their money all took place in Georgia. We may assume that is so. But, the district court, as noted, did not consider the false probable cause affidavit aspect of the case, as to which the express aiming prong, we conclude, is satisfied.
In genera], where there was “individual targeting” of forum residents — actions taken outside the forum state for the purpose of affecting a particular forum resident or a person with strong forum connections — we have held the express aiming requirement satisfied. See Brayton Purcell, 606 F.3d at 1129-31; Pebble Beach, 453 F.3d at 1157; Dole Food Co., Inc. v. Watts, 303 F.Sd 1104, 1111 (9th Cir.2002); Bancroft & Masters, 223 F.3d at 1087.18 At the same time, the express aiming requirement is not satisfied where it is merely foreseeable that there will be an impact on individuals in the forum. Pebble Beach, 453 F.3d at 1156; Bancroft & Masters, 223 F.3d at 1087; Schwarzenegger, 374 F.3d at 805.
*578In Bancroft & Masters, we explained that “[t]he presence of individualized targeting is what separates these cases from others in which we have found the effects test unsatisfied.” 223 F.3d at 1088. In other words, the difference between those cases in which harm is merely foreseeable in the forum and those in which conduct is “expressly aimed” at the forum is often the difference between an intended impact that is either local or undifferentiated, and an intended impact that is targeted at a known individual who has a substantial, ongoing connection to the forum.
For example, the maintenance of a passive website did not satisfy the express aiming requirement, even though the website was viewed by forum residents, because there was no “individualized targeting” involved in “merely registering and operating a passive informational website.” Brayton Purcell, 606 F.3d at 1130. Similarly, there was no express aiming in Schwarzenegger, which involved an Ohio car dealership’s unauthorized use of Arnold Schwarzenegger’s photograph in local advertisements, none of which were circulated in California, the forum in which Schwarzenegger brought suit. 374 F.3d at 799-800. The “express aim was local,” as the defendant intended the advertisement at issue to have only local effects. Id. at 807. The fact that the advertisement may have had forum effects, such as diminished compensation due to the “over-saturation of [Schwarzenegger’s] image,” id. at 800, was not sufficient to satisfy the express aiming prong. Id. at 807.
With respect to the allegedly false affidavit and referral for forfeiture proceedings, the indications that Walden was expressly targeting Fiore and Gipson in Nevada are strong. From the outset, Walden must have known and intended that his actions would have impacts outside Atlanta. Walden confronted Fiore and Gipson at their boarding gate for a plane to Las Vegas, after learning from agents in San Juan that they had just flown from there. So he knew that they were merely changing planes in Atlanta, not staying there. When Walden spoke to them, Fiore and Gipson evidenced no connections whatever to Georgia; they said they were going to Las Vegas, and showed California drivers’ licenses. Thus, Walden expressly aimed his actions at people and property he knew from the outset were not local.19 See id.
Moreover, on the complaint’s allegations, Walden definitely knew, at some point after the seizure but before providing the alleged false probable cause affidavit, that Fiore and Gipson had a significant connection to Nevada. First, Fiore and Gipson’s complaint states that “the funds were readily identifiable [as] originating and returning to Las Vegas as the ordinary static place where they were situated as plaintiffs’ bank for gambling.” The complaint then goes on to state that “Walden ... told plaintiffs in no uncertain terms that if they later produced legal receipts demonstrating the legitimacy of the funds, the funds would be returned.” Attempting to so demonstrate,
*579[u]pon returning to their homes in Las Vegas, plaintiffs marshaled records within Las Vegas to comply with defendant’s request and representation ... On August 30, 2006, plaintiffs forwarded the following to Walden from Las Vegas: i. Copies of federal tax returns showing that each plaintiff made their living through gaming; ii. Receipts for their trip; iii. Travel itinerary for the trip; and iv. Hotel records showing that they gambled at such a high level that the casinos would provide them rooms on a complimentary (free) basis.
(emphasis added). At this point, the complaint alleges, “Walden necessarily recognized that in addition to a ‘bank’ held by Gipson for his seed money in gaming and necessarily originating in Nevada, the seized funds included at least $30,000.00 in cash received from legal gaming win[nings] in Puerto Rico.” The complaint also alleges that “[a]ll defendants recognized at all times that the destination of the funds at the time of the seizure was Las Vegas, Nevada, and that a substantial amount of the currency had also originated at Las Vegas, Nevada.”
Finally, the complaint alleges that after Fiore and Gipson arrived in Las Vegas, “either Walden or Defendant C, with Walden’s acquiessance [sic] and encouragement, searched data bases for background on plaintiffs including data bases compiled and maintained in Nevada,” and that “[t]hese searches indicated that the plaintiffs were ‘squeaky clean.’ ” Moreover,
[a]t the time that the probable cause affidavit was drafted, Walden and defendant C recognized that the funds were not subject to forfeiture and that they had authority and duty to return or cause the return of the seized ... funds to plaintiffs in Las Vegas ... [And] any reasonable officer acting in like or similar circumstances would have returned the seized funds to the plaintiffs in Las Vegas.
“Nevertheless, despite demand, despite knowledge of innocence, and despite the duty to return the funds, the funds were not returned to Las Vegas as required.” Finally, according to the complaint, the funds ultimately were returned to Fiore and Gipson in Las Vegas, by the prosecutor to whom the case had been referred after Walden submitted the false affidavit. Taken together, these allegations indicate that at the time the assertedly false affidavit was composed and filed, Walden recognized that the plaintiffs had significant connections to Nevada, particularly with respect to the funds for which forfeiture was being sought.
For the purposes of personal jurisdiction, it does not matter whether Fiore and Gipson were legal residents of Nevada or whether they simply had a significant connection to the forum, such that Walden’s actions were “ ‘performed with the purpose of having’ its ‘consequences felt’ by someone in [Las Vegas].” Ibrahim v. Dep’t Homeland Sec., 538 F.3d 1250, 1259 (9th Cir.2008); see also Brainerd, 873 F.2d at 1259. Ibrahim, for example, concerned a woman from Malaysia who had studied at Stanford but was leaving, permanently, on the day of the incident that gave rise to the lawsuit. 538 F.3d at 1253. The defendant, a resident of Virginia who had no ties to California, had from the Transportation Security Intelligence Service’s office in Washington, D.C., instructed San Francisco police to detain Ibrahim after her name appeared on the federal government’s No-Fly List. Id. at 1253, 1258. We held the purposeful impact on Ibrahim in San Francisco sufficient to establish personal jurisdiction over the out-of-state defendant, because it was apparent to the defendant that his order’s consequences would be felt in San Francisco. Id. at 1258-59. This *580was so even though the defendant did not initiate the phone call that resulted in him instructing the police in San Francisco to detain Ibrahim. Id. at 1258. Whether Ibrahim was a California resident at the time of her detention was not discussed in the case, indicating that her residence did not matter.
Similarly, in Brainerd, a defamation case, Brainerd, the plaintiff had accepted a tenured position with the University of Arizona, after which the defendant made defamatory statements about him to his new employer. 873 F.2d at 1258. Whether Brainerd was an Arizona resident at the time the defamatory statements were made was not a factor in the opinion’s analysis. Instead, Brainerd’s known connection to Arizona was sufficient to establish personal jurisdiction in Arizona over the defendant, a resident of Canada whose only contacts with Arizona consisted of communications with the University of Arizona regarding the plaintiff. Id. at 1258-59. The defendant “knew the injury and harm stemming from his communications would occur in Arizona, where Brainerd planned to live and work.” Id. at 1259 (emphasis added).
In this case, the allegations in the complaint, taken as true for these purposes, establish that Walden necessarily recognized, at least by the time he wrote the probable cause affidavit, that the plaintiffs had a connection to Nevada that was at least as strong as in Ibrahim, in which the plaintiff left the forum state the day after the incident giving rise to the suit, never to return, 538 F.3d at 1253, or in Brainerd, where the plaintiff only planned to live and work in the forum where the injury occurred. 873 F.2d at 1259.
Thus, whether Fiore and Gipson were residents of Nevada at the time of the filing of the false probable cause affidavit is not determinative of the question of personal jurisdiction over Walden. Moreover, as in Ibrahim and Brainerd, it is not relevant who initiated the contacts with Nevada. See Ibrahim, 538 F.3d at 1258-59; Brainerd, 873 F.2d at 1259. Instead, the critical factor is whether Walden, knowing of Fiore and Gipson’s significant connections to Nevada, should be taken to have intended that the consequences of his actions would be felt by them in that state.
As to that issue, our precedents regarding personal jurisdiction in eases concerning fraud or similar causes of action are informative. That case law firmly establishes that if a defendant is alleged to have defrauded or similarly schemed against someone with substantial ties to a forum, the “expressly aimed” factor is met, even if all the defrauding activities occur outside the forum.
In Bancroft & Masters, for example, the defendant, a company based in Georgia, sent a letter to the company in Virginia that is the sole registrar of domain names in the United States, allegedly for the purpose of misappropriating a California company’s domain name for its own use. 223 F.3d at 1087. This court held that the letter, sent from Georgia to Virginia, “was expressly aimed at California because it individually targeted [plaintiff], a California corporation doing business almost exclusively in California” and “the effects of the letter were primarily felt, as [defendant] knew they would be, in California.” Id. at 1088.
Similarly, Metropolitan Life, decided before this court explicitly adopted the “express aiming” analysis, held that personal jurisdiction existed in California over Geneva Gambrell, an Alabama resident who purposefully defrauded James Neaves, a California resident, by sending a letter to an insurance company representing that Gambrell was entitled to a payment that she knew actually belonged to Neaves. Id. *581at 1064-65. Gambrell sent the letter to the insurance company in California, rather than mailing it to the company’s headquarters in New York, but the court explained that the location to which the letter was mailed did not matter. Id. at 1065. What mattered, instead, was that in “address[ing] the envelope to Metropolitan, she was purposefully defrauding Neaves in California.” Id.
The situation here is similar to those in Bancroft & Masters and Metropolitan Life. The complaint alleges that Walden fraudulently executed a false and misleading probable cause affidavit, used it to encourage the U.S. Attorney in Georgia to prosecute a forfeiture action, and thereby sought to obtain the funds for the Atlanta DEA.20 These allegations are analogous to an allegation that Walden attempted to defraud Fiore and Gipson of the seized funds. See Rivera v. Philip Morris, Inc., 395 F.3d 1142, 1155 (9th Cir.2005) (listing the elements of fraud under Nevada law). According to the complaint, Walden falsely and with misleading omissions represented in the probable cause affidavit that the Atlanta DEA was entitled to the funds he knew rightfully belonged to Fiore and Gipson, whom he knew had a significant connection to Nevada. And the fraudulent execution of the probable cause affidavit was intended to assist in the retention and eventual forfeiture of Fiore and Gipson’s funds, actions which, Walden knew, would have their consequences felt in Las Vegas, see Ibrahim, 538 F.3d at 1259, the location to which he knew the funds should rightfully have been returned. Moreover, after Fiore and Gipson forwarded all of their documentation, Walden likely knew, if he did not know before, that Fiore and Gipson were professional gamblers with significant ties to Nevada and that seizing and attempting to keep their “bank” and their earnings would disrupt their business activities in Nevada. See Bancroft & Masters, 223 F.3d at 1087 (holding that the express aiming requirement was satisfied when defendant sent a letter to a company in Virginia with the alleged intent and result of disrupting the plaintiffs California business).
In sum, with regard to the filing of the false probable cause affidavit, Walden individually targeted Fiore and Gipson, as he was aware of their significant connection to Nevada and of the likely impact of his defrauding actions on their property and business in Nevada. Under our case law, these facts satisfy the express aiming prong of the Calder-effects test.
c. Foreseeable Harm
The final prong of the Calder-effects test is the requirement that the conduct at issue caused foreseeable harm in the forum. We “do[ ] not require that the ‘brunt’ of the harm be suffered in the forum.” Brayton Purcell, 606 F.3d at 1131 (quoting Yahoo!, 433 F.3d at 1207). Instead, the foreseeable-harm “element is satisfied when defendant’s intentional act has ‘foreseeable effects’ in the forum.” Id. “If a jurisdictionally sufficient amount of harm is suffered in the forum state, it does not matter that even more harm might have been suffered in another state.” Yahoo!, 433 F.3d at 1207.
The foreseeable harm factor, thus understood, is readily satisfied here. During their initial encounter, Walden knew from their plane tickets, and from the San Juan DEA agent, that Fiore and Gipson were heading to Las Vegas, along with *582their $97,000. Moreover, Fiore and Gipson had explained at the airport that they were professional gamblers, and Fiore provided some documentation regarding her funds. After arriving in Nevada, Fiore and Gipson provided additional documentation of the legitimacy and sources of the funds. Consequently, Walden knew, by the time he wrote the fraudulent probable cause affidavit, that the money seized represented their professional earnings. The documentation also demonstrated that he had seized their $30,000 “bank,” which they needed to pursue their trade in Nevada. Although the funds were eventually returned to Fiore and Gipson, it is a fair inference from the complaint that the return was delayed while the prosecutor considered whether to go forward with a forfeiture action on the basis of the false probable cause affidavit and sought, unsuccessfully, to forestall a lawsuit such as this one through execution of a release. The delay in returning the funds to Fiore and Gipson in Las Vegas caused them foreseeable harm in Nevada.
* * *
Taken as a whole, then, Fiore and Gipson’s complaint satisfies the Calder-effects test. The complaint’s allegations establish that, by falsifying the probable cause affidavit and attempting to secure permanently for the Atlanta DEA the seized funds, Walden committed (a) intentional acts that (b) individually targeted Fiore and Gipson in Nevada, and thus were expressly aimed at Nevada, and (c) caused foreseeable harm in Nevada. “An individual injured in [Nevada] need not go to [Georgia] to seek redress from persons who, though remaining in [Georgia] knowingly cause[d] injury in [Nevada].” Calder, 465 U.S. at 790, 104 S.Ct. 1482. Accordingly, Fiore and Gipson have made a prima facie showing of purposeful direction. See Brayton Purcell, 606 F.3d at 1128-31.
2. Forum-Related Conduct
We turn to the second part of the Schwarzenegger test: forum-related conduct. 374 F.3d at 802.
This circuit “follows the ‘but for’ test” to determine forum-related conduct. Menken v. Emm, 503 F.3d 1050, 1058 (9th Cir.2007) (quoting Myers, 238 F.3d at 1075). Fiore and Gipson must show that they would not have suffered the alleged injuries in Nevada “but for” Walden’s false probable cause affidavit and attempt to facilitate a forfeiture prosecution. See id. As in Menken, the standard is “easily met” here. Id. at 1059.
Fiore and Gipson have alleged that they would not have been deprived of their “bank” and the proceeds of their gambling trip for nearly seven months but for the seizure of all of their money in Atlanta, combined with Walden’s actions that helped delay the return of the funds. Had Walden not filed the false probable cause affidavit, one can infer, the funds would have been returned considerably sooner. The forum-related conduct factor is therefore present.
3. Reasonableness Determination
As Fiore and Gipson have met their burden of satisfying the first two parts of the Schwarzenegger test for establishing personal jurisdiction in Nevada, the burden shifts to Walden to satisfy the third part — “ ‘presenting] a compelling case’ that the exercise of jurisdiction would not be reasonable” in Nevada. Menken, 503 F.3d at 1057 (quoting Schwarzenegger, 374 F.3d at 802). To determine reasonableness, we balance seven factors:
[ (a) ] the extent of the defendants’ purposeful interjection into the forum state’s affairs; [ (b) ] the burden on the defendant of defending in the forum; *583[ (c) ] the extent of conflict with the sovereignty of the defendants’ state; [ (d) ] the forum state’s interest in adjudicating the dispute; [ (e) ] the most efficient judicial resolution of the controversy; [ (f) ] the importance of the forum to the plaintiffs interest in convenient and effective relief; and [ (g) ] the existence of an alternative forum.
Id. at 1058 (quoting CE Distribution, LLC v. New Sensor Corp., 380 F.3d 1107, 1112 (9th Cir.2004)).
a. Extent of Purposeful Interjection into Affairs of Forum State
Regarding the first factor, Walden argues that because the initial search and seizure occurred in Georgia, his actions did not inject him into the affairs of Nevada. We have recognized that circumstances may exist where “the level of purposeful injection into the forum supports a finding of purposeful availment yet still weighs against the reasonableness of jurisdiction.” Dole Food, 303 F.3d at 1115. But that hypothetical situation does not exist here.
When Walden sought out Fiore and Gipson at their boarding gate at the Atlanta airport, he knew that their presence in Georgia was fleeting, and that they were going to Nevada. Without probable cause, he seized all of Fiore and Gipson’s money, approximately $97,000, which also was destined for Nevada. Even if Walden did not know at the time he seized the funds that Fiore and Gipson had ongoing, substantial connections to Nevada, he necessarily learned of these connections at some point before providing the alleged false probable cause affidavit and referring the case for forfeiture proceedings.
As it turned out, the impact of the intentional torts alleged, which involved taking a large sum of money from Fiore and Gipson, would necessarily have their primary impact where the funds were meant to be kept and used, Nevada. As an airport law enforcement officer, Walden was necessarily aware that his actions would often have their principal impact outside of Georgia, as many of the people he investigates are in Atlanta only on their way to somewhere else.21 In that sense, Walden’s job necessitates regularly interjecting himself into affairs of other jurisdictions. By preventing the $97,000 from reaching the intended destination, Nevada, Walden prevented Fiore and Gipson from using their legitimate earnings there, and deprived Nevada banking and the Nevada tax base of the money for a considerable time. In short, although he never stepped foot in Nevada, Walden’s “ ‘purposeful interjection into [Nevada] was significant.’ ” Ibrahim, 538 F.3d at 1259 (quoting Ziegler v. Indian River County, 64 F.3d 470, 475 (9th Cir.1995)).
b. Burden of Defending in the Forum
Concerning the second factor, Walden maintains that he would be burdened because he has never resided, visited, owned property, or conducted business in Nevada. Were Walden a local small business *584person or an airport employee, his argument might well have force. But in fact, Walden was working as a federal law enforcement officer, which is the only reason he could seize the funds or seek to facilitate their forfeiture.
When federal employees are sued under Bivens, the government, as a rule, provides for their defense, and, ultimately, indemnifies them. See 28 C.F.R. § 50.15. As Fiore and Gipson pointed out in their brief to this court, Walden appeared in Nevada “represented by the world’s largest law firm with offices in all fifty states and providing defense free of charge (The Office of the United States Attorney).” On appeal, Walden is represented by the appellate staff of the Civil Division of the Department of Justice in Washington, D.C., which often appears in this court. Fiore and Gipson, in contrast, had to retain counsel to seek redress for their alleged constitutional injuries. Walden’s burden in defending this case is thus small as compared to the likely burden on Fiore and Gipson were the case brought in Georgia. This factor therefore does not weigh in favor of Walden, although it would in all probability weigh in favor of many airport-connected defendants not associated with the federal government.
c.Extent of Conflict with Sovereignty of Defendant’s State
The third factor, the extent of conflict with the sovereignty of Georgia, favors Fiore and Gipson. This is a federal action that will be resolved in federal court. The federal government, not Georgia, was the entity on whose behalf the funds were seized and retained. And as Fiore and Gipson have no connection to Georgia, Georgia has no interest in protecting their interests. Consequently, redress of Walden’s tortious conduct that injured Nevada residents in Nevada will not “infringe on the sovereignty of [Walden’s] home state of [Georgia].” Ibrahim, 538 F.3d at 1259.
d. Interest of Forum State in Adjudicating the Dispute
Nevada has “ ‘a strong interest in providing an effective means of redress for its residents who are tortiously injured.’ ” Id. (quoting Ziegler, 64 F.3d at 475). Fiore and Gipson are Nevada residents; a substantial portion of their $97,000 that Walden seized originated in Nevada; the money was en route to Nevada when seized; the seized money was destined to enter Nevada’s economy and tax base; the money eventually was returned to Fiore and Gipson in Las Vegas, Nevada; and Fiore and Gipson have incurred considerable attorneys’ fees in Nevada in securing the return of their unlawfully seized, legitimate earnings and in filing this action to redress the financial injuries they suffered in Nevada. For all these reasons, Nevada has a considerable interest in adjudicating this dispute. See id.
e. Most Efficient Resolution of the Controversy
The fifth factor concerns efficiency of the forum, a consideration that turns primarily on the location of witnesses and evidence. See Menken, 503 F.3d at 1060-61. Fiore and Gipson represent that their witnesses likely will include: three people from San Juan, Puerto Rico; three from Atlanta, Georgia; one from Quantico, Virginia; and at least Fiore and Gipson from Las Vegas, Nevada. If Walden places at issue Fiore’s and Gipson’s reputations as proficient, practicing gamblers, additional Nevada witnesses likely will be necessary.
Fiore and Gipson also emphasize that their documentation was generated in and is located in Nevada. These documents, including voluminous records sent to Walden from Nevada, which evidence that *585Fiore and Gipson are professional gamblers and that the cash in their possession, unremarkable given their trade, did not provide probable cause for Walden’s continued seizure and attempted forfeiture of their funds. Moreover, Fiore and Gipson argue that most of the documentation relevant to Walden’s actions is located in the Department of Justice in Washington, D.C., in the DEA headquarters in Quantico, Virginia, or in Nevada, not in Georgia.
In contrast, Walden argues only that the witnesses in Georgia are the most important, that the “operative versions” of Fiore and Gipson’s documents are “those received by DEA in Georgia.”
Overall, this factor is fairly evenly balanced, weighing, if at all, only slightly in favor of Fiore and Gipson.
f. Importance of Forum to Plaintiffs’ Convenient and Effective Relief
The sixth factor, the importance of Nevada to Fiore and Gipson’s convenient and effective relief, generally is not given much weight in this circuit. See Dole Food, 303 F.3d at 1116 (noting that “in this circuit, the plaintiffs convenience is not of paramount importance”). It does, however, weigh in Fiore and Gipson’s favor. Fiore and Gipson are Nevada residents; the seizure of their gambling proceeds by Walden occurred as they were changing planes in Georgia, a state to which they appear to have had no other connection. All of their financial injury was realized in Nevada, which is also the location of their documentation. Fiore and Gipson also have a continuing relationship with a Nevada law firm. For all these reasons, Nevada is a convenient and effective forum for them.
g. Existence of an Alternative Forum
For the reasons given in evaluating the preceding six factors, although Georgia is an available forum in the sense that the suit against Walden could have been brought there, Georgia is not a preferable alternative to Nevada. In addition, at this preliminary stage of proceedings, the parties have not had the benefit of discovery to identify the other DEA employee who made relevant decisions regarding the false affidavit and attempt to instigate forfeiture proceedings while retaining the seized funds. According to the complaint, that individual operated from Virginia. As to him or her, Georgia might not be an available forum, but Nevada would be, for the same reason it is a proper forum for suit against Walden.
Taken as a whole, the seven-factor reasonableness analysis disfavors Georgia as a forum, and, overall, mildly favors Nevada. Walden has not come close to making a “compelling case” that exercise of jurisdiction over him in Nevada would be unreasonable. See Schwarzenegger, 374 F.3d at 802.
4. Conclusion
Due process is met when there is “ ‘a degree of predictability to the legal system that allows potential defendants to structure their primary conduct with some minimum assurance as to where that conduct will and will not render them liable to suit.’ ” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985) (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980)). The actions related to the false probable cause affidavit satisfy the express aiming prong, as well as the other requirements for personal jurisdiction. Under Calder and Schwarzenegger, it is reasonable and comports with traditional notions of fair play and substantial justice for Fiore and Gipson to call Walden to answer in Nevada for those deliberate actions.
*586That is not to say, and we are not holding, that intentional tortious conduct aimed at a person where he or she is in transit at an airport is sufficient, standing alone, to confer personal jurisdiction over an airport-connected official or employee. In this case, Walden did much more: He individually targeted Fiore and Gipson in Nevada by creating a false and misleading probable cause affidavit and thus illegally seeking to foster the forfeiture of the funds to benefit the Atlanta DEA. His conduct in doing so was expressly aimed at Nevada because at that point, if not before, he knew that Fiore and Gipson had ongoing and substantial connections to Nevada. If, as alleged, he also knew that there was no legitimate reason to seek forfeiture of the funds, his actions amounted to an attempt to defraud Nevada residents. Moreover, the traditional weight given to a defendant’s inconvenience in having to litigate in a forum in which he has few contacts does not apply in this case, given that Walden can be represented just as easily by the United States Attorney’s Office in Nevada as by the Office in Georgia.
Under these circumstances, the district court erred in concluding that it lacked personal jurisdiction over Walden, at least as to the portion of Fiore and Gipson’s complaint pertaining to the false probable cause affidavit and resulting delay in returning the funds.
D. Pendent Personal Jurisdiction
Under our case law, the district court may exercise pendant personal jurisdiction over the remainder of Fiore and Gipson’s claims even if there would not be personal jurisdiction over them standing alone. Action Embroidery Corp. v. Atlantic Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir.2004). Action Embroidery was the first case in this court adopting the doctrine of pendent personal jurisdiction, id. at 1181, under which “a court may assert ... jurisdiction over a defendant with respect to a claim for which there is no independent basis of personal jurisdiction so long as it arises out of a common nucleus of operative facts with a claim in the same suit over which the court does have personal jurisdiction.” Id. at 1180. The facts underlying a particular claim need not exactly track the facts underlying the claims for which there is personal jurisdiction, so long as the core facts are the same. See CE Distrib., 380 F.3d at 1113-14.22
Here, the core facts of all of Fiore and Gipson’s claims arise out of the same incident: Walden’s seizure of their funds at the Atlanta airport. When he seized their funds, Walden knew that Fiore and Gipson were traveling to Las Vegas and that they had no connection to Georgia beyond their transit through the airport. Walden first individually targeted Fiore and Gipson when he confronted them at their gate as they were about to board, and the funds then seized were the same funds as to which forfeiture was sought through the submission of the false affidavit. Further, and critically, the false affidavit was false — or not — in its description of the events at the Atlanta airport surrounding the seizure. So the same facts will have to be developed with regard to the search and seizure and false affidavit claims. Consequently, even if those facts are not sufficient independently to give rise to personal jurisdiction over Walden *587for the initial seizure, they weigh strongly in favor of the exercise of pendent personal jurisdiction.
In Action Embroidery, this court accepted for purposes of the appeal the defendant’s contention that there was no personal jurisdiction over state-law claims standing alone, but held that the district court could exercise pendent personal jurisdiction over them. 368 F.3d at 1180. We follow the same course here and remand to the district court “to decide whether to retain or dismiss the pendent [search and seizure] claims.” Id. at 1181.
E. Venue
Although Walden raised the defense of improper venue in the district court, the issue was not addressed once the court determined that there was no personal jurisdiction over Walden in Nevada. Because we have concluded otherwise, we also consider his defense of improper venue, which he pursues on appeal.
The controlling statute provides in relevant part: “A civil action wherein jurisdiction is not founded solely on diversity of citizenship may, except as otherwise provided by law, be brought only in ... a judicial district in which a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2) (emphasis added). Walden contends that Nevada is an improper venue for this action because it has no relationship to the event about the seizure of Fiore and Gipson’s $97,000 at the Atlanta airport.23
“[I]n a tort action, the locus of the injury [is] a relevant factor” in making this determination. Myers, 238 F.3d at 1076. In Myers, the fact that “at least one of the ‘harms’ suffered by Plaintiffs ... was felt in Nevada” was sufficient to make venue proper in Nevada. Id. Fiore and Gipson similarly suffered harm in Nevada. All the economic injuries suffered by Fiore and Gipson were realized in Nevada, in-*588eluding their loss of use and interest on the funds for nearly seven months. The facts concerning the origin and legitimacy of the $97,000 are also connected to Nevada: The $30,000 “bank” originated in Nevada; Walden fabricated a fraudulent probable cause affidavit to institute forfeiture proceedings against Fiore and Gipson after they had returned to their residences in Nevada, which affected them there; the documentation of the legitimacy of the money was sent from Nevada; and the funds eventually were returned to Fiore and Gipson in Nevada, verifying the lack of probable cause for forfeiture. The arrival of the funds in Nevada was the event that caused Fiore and Gipson’s cause of action to mature, because their case was not ripe until the government abandoned the forfeiture case against them. See Albright v. Oliver, 510 U.S. 266, 280, 114 S.Ct. 807, 127 L.Ed.2d 114 (1994) (Ginsburg, J., concurring). Taking all these events together, “a substantial part of the events or omissions giving rise to the claim occurred” in Nevada. 28 U.S.C. § 1391(b)(2). Venue is proper in the District of Nevada.
III. CONCLUSION
Walden seized all of the large amount of money Fiore and Gipson were carrying with them as they travelled from San Juan to Las Vegas via Atlanta. Although Fiore and Gipson sent Walden, from Nevada, documentation establishing the legitimate sources of their funds, he persisted in seeking forfeiture of their money. Walden’s intentional acts with regard to the false probable cause affidavit and the consequent delay in returning their money were expressly aimed at Nevada and so satisfy the requirements for personal jurisdiction. As to the search and seizure claim, we are remanding it to the district court for the exercise of discretion with regard to pendent personal jurisdiction. We also hold that venue is proper in the District of Nevada.
IV. POST-SCRIPT
A.
As the foregoing analysis makes clear, Judge O’Scannlain’s dissent from the denial of rehearing en banc criticizes an opinion we did not write. Fiore and Gipson’s complaint alleges not only that Walden seized their funds in violation of the Fourth Amendment — a claim we assume does not independently support personal jurisdiction in Nevada, see supra pages 576-77 — but also that among other things, by filing a false affidavit, he effected a continued seizure of these funds, also in violation of the Fourth Amendment. Judge O’Scannlain ignores these latter allegations, but they are clearly — indeed, predominantly — pleaded in the complaint, which alleges:
102. It is clearly established law that any reasonable police officer would recognize the defendants undertook the following actions in violation of the Fourth Amendment of the United States Constitution:
i. In initially seizing the funds at issue despite a lack of probable cause that would have been recognized by a reasonable officer in the employ of the United States;
ii. In retaining the funds despite an ability to return after actually reaching a conclusion that plaintiffs’ funds were not the result of any drug related activity;
iii. In drafting and forwarding for prosecution a probable cause affidavit for the continued seizure of plaintiffs’ funds while knowing that the affidavit contained false statements of fact to support the contin*589ued retention, and without such false statements would have indicated a clear lack of probable cause; and
iv. In willfully seeking to prosecute the funds while withholding exculpatory information known to them.
v. In willfully and intentionally with-holding the scope of the exculpatory information to the Assistant United States Attorney to whom the defendants forwarded the matter for prosecution.
After that, the summarizing paragraph states:
110. Defendants’ actions constitute a violation of U.S. Const. Amd. IV in the unreasonable seizure and unreasonable continued seizure of the plaintiffs funds. (Emphasis added)
As we have explained, according to the complaint, Walden was well aware of Fiore, Gipson, and the seized funds’ substantial connection to Nevada by the time he filed the false affidavit, sought forfeiture of the funds, and withheld exculpatory evidence. Under our caselaw and that of the Supreme Court, these known connections are more than sufficient to support personal jurisdiction. Moreover, far from holding that the plaintiffs’ residence is determinative, as Judge O’Scannlain suggests, we have expressly held that it is not. See supra pages 579-80. Although the opinion Judge O’Scannlain imagines we issued might well merit further review, the one we actually wrote does not.
B.
We agree with Judge McKeown’s statement in her dissent from the denial of rehearing en banc that for Nevada constitutionally to exercise jurisdiction over Walden, he would need to be a “ ‘primary participante ] in an alleged wrongdoing intentionally directed at’ ” Nevada. 688 F.3d 558, 569 (9th Cir.2012) (McKeown, J., dissenting from denial of rehearing en banc) (quoting Calder, 465 U.S. at 790, 104 S.Ct. 1482). We disagree, however, for reasons we have explained, with her contention that this standard has not been met here.
In particular, contrary to Judge McKeown’s assertion that “Nevada was neither a ‘focal point’ nor relevant to the affidavit,” the complaint alleges that the “funds were readily identifiable [as] originating and returning to Las Vegas as the ordinary static place where they were situated as plaintiffs’ bank for gambling” and that, when eventually returned, the funds were returned to Nevada. Fiore and Gipson allege that, by filing a false affidavit to support continued retention of these funds, Walden wrongfully perpetuated a seizure of funds he knew originated in and were returning to Nevada, belonging to people he knew had substantial connections to that state, all in an effort “to support the continued retention” of the funds. That is, the complaint alleges that Walden was a primary participant in a wrongdoing intentionally and directly — not just foreseeably or derivatively — targeting Nevada funds and persons.
Under our case law, these allegations unquestionably support personal jurisdiction in Nevada. Our cases hold that where a defendant’s actions have only an indirect or unintended impact on forum-resident plaintiffs, even where a defendant knows of a plaintiffs forum-residence and could foresee such an impact, the express-aiming requirement is not satisfied. See, e.g., Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797 (9th Cir.2004). In contrast, where — as in this case — a defendant intentionally, individually, and directly targets a person — or, as here, funds — known *590to have strong connections with a forum, we have held the express-aiming requirement satisfied. See Bancroft & Masters v. Augusta Nat'l 223 F.3d 1082, 1087 (9th Cir.2000); see also Dudnikov v. Chalk & Vermilion Fine Arts, 514 F.3d 1063, 1076 (10th Cir.2008) (citing approvingly Bancroft & Masters and holding that express aiming was satisfied where the purpose of defendant’s actions was to cause harm to forum-resident plaintiffs).
The complaint alleges not that Walden inadvertently filed a false affidavit, but rather that he intentionally filed an affidavit he knew was false, — allegations analogous to fraud.24 As this opinion discusses in detail, our caselaw firmly establishes that fraud directed at harming a particular person in a forum meets the express aiming standard.
A straightforward application of circuit precedent to the facts of this case leads easily to the conclusion that there is indeed personal jurisdiction over Walden in Nevada: Walden intentionally targeted persons and funds with substantial connections to Nevada. He thus expressly aimed his conduct at that state, providing a sufficient basis for personal jurisdiction. There is nothing at all novel about this conclusion.
REVERSED and REMANDED.

. Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).


. The facts are taken from Fiore and Gipson's first amended complaint and from a declaration by the defendant. Of course, at this preliminary stage, we do not know whether any of the facts alleged in the complaint are true, but simply assume that they are. See Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1127 (9th Cir.2010); Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir.2006).


. The first amended complaint notes that "Las Vegas [w]as the ordinary static place where [the ‘traveling bank’ was] situated."


. According to the complaint, Fiore's and Gipson’s residences in Las Vegas are now their permanent residences.


. Fiore and Gipson's complaint states that they play "advantage gambling,” meaning that they limit their play to legal games, such as poker, in which they have a statistical edge over the casino or other competitors because of their skill.


.The complaint explains that “[s]uch logs are kept by professional gamblers as support for tax purposes.”


. In his declaration, Walden states that after he seized the cash, he "immediately transferred [it] to a secure location designated to store seized cash” and that "[w]ithin approximately one hour of the seizure, [he] was no longer in possession of the seized cash ... [and] did not possess the authority to return the cash” to Fiore and Gipson.


. The unnamed DEA agents or attorneys were never served and are not appellants here.


. The district court did not address venue.


. There is no general jurisdiction over Walden, as he had no "continuous and systematic ... contacts” with Nevada. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984); see also Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004).


.Federal regulations confirm that Walden did not have legal authority to return the money seized from Fiore and Gipson. See 21 C.F.R. §§ 1316.72-1316.73 (detailing requirements for storage of property "subject to seizure” and specifying Special Agents-in-Charge — not deputized local police such as Walden — as the officials "designated ... to receive and maintain” seized property); see 21 C.F.R. § 1316.71(e) (defining "Special Agents-in-Charge” as DEA Special or Resident Agents-in-Charge and Federal Bureau of Investigation Special Agents-in-Charge).


. As far as appears in the record, Walden did not request an evidentiary hearing.


. "If the plaintiff succeeds in meeting that prima facie burden, then the district court may still order an evidentiary hearing or the matter may be brought up again at trial.” Metropolitan Life Ins. Co. v. Neaves, 912 F.2d 1062, 1064 n. 1 (9th Cir.1990).


. See CE Distrib., LLC v. New Sensor Corp., 380 F.3d 1107, 1111 (9th Cir.2004) (holding that it is "reasonable to infer” that the defendant knew its actions "would resonate in Arizona” because it knew that plaintiff was based in Arizona); Peterson v. Highland Music, Inc., 140 F.3d 1313, 1320 (9th Cir.1998) (holding that licensing agreements and other documents with California companies "g[a]ve rise to a strong inference” that defendants conducted negotiations with California companies, possibly in California).


. See Noonan v. Winston Co., 135 F.3d 85, 89 (1st Cir.1998) ("Because the district court dismissed plaintiffs' claims without holding an evidentiary hearing, we review the rulings de novo, ... construing all inferences in the plaintiffs’ favor.”); New Wellington v. Flagship Resort Dev., 416 F.3d 290, 294 (4th Cir. 2005) ("[Cjourts ‘must construe all relevant pleading allegations in the light most favorable to the plaintiff, assume credibility, and draw the most favorable inferences for the existence of jurisdiction.' ” (quoting Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989))); GCIU-Emp'r Ret. Fund v. Goldfarb Corp., 565 F.3d 1018, 1020 n. 1 (7th Cir.2009) ("In reciting the facts, we read the complaint liberally with every inference drawn in favor of plaintiff and resolve all factual disputes in favor of plaintiff.”); Steinbuch v. Cutler, 518 F.3d 580, 585 (8th Cir.2008) ("To survive a motion to dismiss, the plaintiff must state sufficient facts in the complaint to support a reasonable inference that defendants may be subjected to jurisdiction in the forum state.”); Fraser v. Smith, 594 F.3d 842, 846 (11th Cir.2010) ("We accept factual allegations in the complaint as true to the extent that they are uncontested and, in cases of conflict, construe all reasonable inferences in the plaintiffs' favor.”); Pennington Seed, Inc. v. Produce Exch. No. 299, 457 F.3d 1334, 1338 (Fed.Cir.2006) ("In reviewing the [personal jurisdiction] decision, we accept a plaintiff's well-pleaded factual allegations as true and draw all reasonable inferences in its favor.”).


.See Negron-Torres v. Verizon Commc’ns, Inc., 478 F.3d 19, 23 (1st Cir.2007) (“ ‘[W]e caution that ... the law does not require us struthiously to credit conclusory allegations or draw far-fetched inferences’ ” (quoting Mass. Sch. of Law, Inc. v. Am. Bar Ass’n, 142 F.3d 26, 34 (1st Cir.1998))); Robinson v. Overseas Military Sales Corp., 21 F.3d 502 (2d Cir. 1994) ("[W]e will not draw 'argumentative inferences’ in the plaintiff’s favor”); Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1018 (Fed.Cir.2009) ("Although we must resolve factual conflicts in [plaintiff's] favor, it is entitled to only those inferences that are reasonable.”); Helmer v. Doletskaya, 393 F.3d 201, 209 (D.C.Cir.2004) (“While a district court must resolve all factual disputes in favor of the plaintiff ... 'the court need not accept inferences drawn by plaintiffs if such inferences are unsupported by the facts set out in the complaint.’ " (quoting Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C.Cir.1984))).


. Bivens actions, like the one brought here by Fiore and Gipson, are constitutional tort claims against individual government officials. See Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971); see also Van Strum v. Lawn, 940 F.2d 406, 408-10 (9th Cir. 1991) (holding that state personal injury statutes of limitations apply to constitutional tort claims brought under Bivens); Arnold v. United States, 816 F.2d 1306, 1311 (9th Cir.1987) (holding that the plaintiff's Bivens claim failed because she alleged only state-law tort claims, not constitutional tort claims).
We do not, of course, decide in this personal jurisdiction appeal any merits issues, including whether a Bivens action is available and whether any immunities apply. "Whether the complaint states a cause of action on which relief could be granted is a question of law and just as issues of fact it must be decided after and not before the court has assumed jurisdiction over the controversy.” Bell v. Hood, 327 U.S. 678, 682, 66 S.Ct. 773, 90 L.Ed. 939 (1946); see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) (''[T]he absence of a valid (as opposed to arguable) cause of action does not implicate subject matter jurisdiction.”); Bollard v. California Province of the Society of Jesus, 196 F.3d 940, 951 (9th Cir. 1999) (holding that if a complaint’s allegations fail to sufficiently state a claim, such failure is not jurisdictional, but rather cause for dismissal “on the merits under Rule 12(b)(6)”).


. Even before Bancroft & Masters, the case that made explicit the express aiming prong of the Calder-effects test, see 223 F.3d at 1087, the case law in this circuit focused on individual targeting of those with known, significant connections to the forum. See Panavision Int'l, L.P. v. Toeppen, 141 F.3d 1316, 1321 (9th Cir.1998) (holding that personal jurisdiction existed where "[t]he brunt of the harm ... was felt in California,” and the defendant "knew Panavision would likely suffer harm there because, although at all relevant times Panavision was a Delaware limited partnership, its principal place of business was in California”); Gordy v. Daily News, L.P., 95 F.3d 829, 833 (9th Cir. 1996) (finding personal jurisdiction where “[t]he prime targeting [arose] ... from the fact that [plaintiff was] an individual who live[d] in California”); Brainerd v. Governors of the Univ. of Alberta, 873 F.2d 1257, 1259 (9th Cir.1989) (holding that there was personal jurisdiction over a defendant who "knew the injury and harm stemming from his communications would occur in Arizona, where [plaintiff] planned to live and work”); Lake v. Lake, 817 F.2d 1416, 1423 (9th Cir. 1987) (holding that personal jurisdiction existed where defendant "took ... actions for the very purpose of having their consequences felt in the forum state” and where those actions "amount[ed] to more than ... untargeted negligence”).


. The DEA agents in San Juan had been told about plaintiffs’ Nevada connections. Fiore and Gipson’s complaint states that they
volunteered that they had residences in Las Vegas (now their permanent residences) and California, truthfully provided [the DEA agent] with the additional information concerning their Las Vegas residences, and truthfully indicated that Las Vegas was the final destination of most if not all of the funds in their possession, the originating destination for a substantial part of the currency in their possession, and that they were returning to their residences in Las Vegas.


. Had the forfeiture action been successful, the funds would have been transferred "to any Federal agency or to any State or local law enforcement agency which participated directly in the seizure or forfeiture of the property.” 21 U.S.C. § 881(e)(1)(A).


. The Atlanta airport is a major transportation hub. A fact sheet published by the airport states that, since 1998, the Atlanta airport has been the busiest passenger airport in the world, with an average of more than 240,-000 passengers a day. See Fact Sheet, Hartsfield-Jackson Atlanta Int’l Airport (2011), available at http://www.atlanta-airport.com/ Passenger/pdi7Fact_Sheet_2011 .pdf (last viewed Jul. 13, 2011). In August 2006, the month Fiore and Gipson transferred planes in Atlanta, more than 3.6 million passengers took flights arriving at the Atlanta airport, and approximately the same number boarded flights leaving the Atlanta airport. See Monthly Airport Traffic Report, Dep’t of Aviation, Hartsfield-Jackson Atlanta Int’l Airport (Aug.2006), available at http://www.atlantaairport.com/docs/Traffic/200608.pdf (last viewed Jul. 13, 2011).


. In CE Distribution, this court approvingly cited a Seventh Circuit opinion, Channell v. Citicorp Nat’l Svcs., Inc., 89 F.3d 379, 385 (7th Cir.1996), which noted that only a "loose factual connection between the claims” is necessary for the purposes of pendent jurisdiction. CE Distrib., 380 F.3d at 1114.


. Walden relies on Leroy v. Great W. United Corp., 443 U.S. 173, 99 S.Ct. 2710, 61 L.Ed.2d 464 (1979), and Sutain v. Shapiro & Lieberman, 678 F.2d 115 (9th Cir. 1982) in arguing that Fiore and Gipson cannot establish venue under 28 U.S.C. § 1391(b)(2). Both of these cases, however, addressed § 1391(b) as it read before amendments contained in the present version. Those amendments changed language that had limited venue to districts "in which the claim arose,” to provide that venue lies where “a substantial part of the events or omissions giving rise to the claim occurred.” We have recognized this distinction and noted that Leroy no longer can be used as Walden maintains. Newton v. Thomason, 22 F.3d 1455, 1464 & n. 8 (9th Cir. 1994). Moreover, in Sutain, the only event that occurred in the forum in question was the appearance of a partner of the defendant accounting firm in Tax Court, in response to a subpoena. 678 F.2d at 117. That such an event was "not 'substantial' for the purposes of” establishing venue, id., does not undermine our conclusions in this case.
Walden also urges us to rely on Stafford v. Briggs, 444 U.S. 527, 100 S.Ct. 774, 63 L.Ed.2d 1 (1980), which held that 28 U.S.C. § 1391(e), addressing venue in civil actions against officers of the United States acting in their official capacity, could not be read to allow suits against individual officers for money damages to go forward in any federal district in the country because to do so "would place federal officers ... in a very different posture in personal damages suits from that of all other persons.” Id. at 544, 100 S.Ct. 774. Walden's argument that finding venue proper in Nevada in this case would similarly result in a precedent that allowed any law enforcement officer working in a transportation hub to be sued in any forum in the country is contradicted by our earlier analysis regarding personal jurisdiction. Moreover, Fiore and Gipson do not maintain, and we are not holding, that law enforcement officers who work at transportation hubs are subject to nationwide venue because of their status. For venue to lie, the terms of § 1391(b)(2) must be met, as they are in this case.


. Judge McKeown is concerned that the affidavit is not in the "record.” Of course, that is because this case comes to us on a motion to dismiss. At this juncture, the record is essentially limited to the complaint.